DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 7, 2022 is in compliance with 37 CFR 1.97 and thus has been considered by the Examiner.
Foreign Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d) because the present application alleges to be a continuation of International Application No. PCT/CN2017/073023, filed on February 7, 2017, which claims priority to Chinese Patent Application No. 201610094664.8, filed on February 19, 2016. However, a Certified Copy in English of that Chinese Patent Application has still not been received by the Office (and the verification statement cannot be found). Hence, until an English Translation of a Certified Copy of that Chinese Patent Application is received by the Office, the effective filing date of the present application will remain August 17, 2018. See MPEP 213. 
Final Office Action
This Final Office Action replies to Applicants’ “AMENDMENT” (“Amendment”) responsive to the Non-Final Office Action of March 4, 2022 (“NFOA”). As to the Amendment’s attachments, the Amendments to the Specification have been accepted and entered, and have led to the withdrawal of the objections to the Specification made in the NFOA.
                Status of Claims
Claims 1-2, 4-7, 10-11, 13, 19-20 & 22-24 have been currently amended, and claims 9, 16-18 & 25-27 were previously cancelled. Thus, claims 1-8, 10-15 & 19-24 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.  
As to claim 1, the limitations of the “modeling method” appear to be implemented manually by a human being, so it is strongly suggested that some hardware (e.g., processor) should be added to the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder (e.g., “unit”, “process”, “module” or “engine”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are an “obtaining module”, a “modeling module”, a “training module”, a “summing module”, and “modeling module” in claim 10, the “obtaining module” in claims 11 & 13, an “obtaining unit” in claim 13, a “combining unit”, a “constructing unit”, a “splitting unit”, a “merging unit”, and a “determining unit” in claim 12, an “obtaining unit” in claim 13, a “covariance calculation module” and a “screening module” in claim 14, a “copying module” and a “sample module” in claim 15.
Because these above claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, FIG. 5 and paragraphs [0074]-[0075] of Applicant’s Specification.
If Applicants do not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or, Applicants may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-15 & 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a modeling method (independent claim 1), a modeling device (independent claim 10), or a non-transitory computer-readable storage medium (independent claim 19), all of which constitute at least one of the statutory categories of invention (e.g., process or machine).
Step 2A, Prong One:  The Examiner has identified independent “modeling method” claim 1 as the claim that best represents the claimed invention for analysis and is similar to independent “modeling device” claim 10 and independent “non-transitory computer-readable storage medium” claim 19.  The claim recites a modeling method for a machine learning model, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “obtaining initial target variables and initial feature variables; obtaining mutually exclusive intermediate target variables based on the initial target variables; constructing one or more machine learning sub-models, each of the one or more machine learning sub-models corresponding to one intermediate target variable; training the one or more machine learning sub-models to obtain a probability value for each of the one or more machine learning sub-models; summing the probability values obtained from the training of one or more machine learning sub-models to obtain a target probability value; and constructing the target machine learning model for determining a target behavior, wherein a probability of the target machine learning model is the target probability value and an input of the target machine learning model is one or more of the initial feature variables”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being obtaining various variables, constructing machine learning sub-models where one or more of them correspond to one of those various variables, training the machine learning sub-models to obtain probability values, summing the probability values obtained from the training of the machine learning sub-models and constructing a target machine learning model. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of a target machine learning model and one or more machine learning sub-models (all of which can be abstract algorithms and implemented in software or as instructions in hardware), to perform all the steps. A plain reading of FIG. 5 as well as its associated descriptions in paragraphs [0056]-[0076] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [0056] (“Those of ordinary skill may understand that all or part of steps of the above described embodiments may be achieved through a program instructing related hardware”). Hence, the additional elements of the target machine learning model and the one or more machine learning sub-models are all generic computing components suitably programmed to perform their respective functions and are also recited at a high-level of generality, e.g., as generic models (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the target machine learning model and the one or more machine learning sub-models of independent claim 1, independent claims 10 & 19 also contain the generic computing components of: a modeling device (claim 10), an obtaining module (claim 10), a modeling module (claim 10), a training module (claim 10), a summing module (claim 10), a modeling module (claim 10), a non-transitory computer-readable storage medium (claim 19), and one or more processors (claim 19) of an electronic device (claim 19).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the target machine learning model (claims 1, 10 & 19), the one or more machine learning sub-models (claims 1, 10 & 19), the modeling device (claim 10), the obtaining module (claim 10), the modeling module (claim 10), the training module (claim 10), the summing module (claim 10), the modeling module (claim 10), the non-transitory computer-readable storage medium (claim 19), and the one or more processors (claim 19) of the electronic device (claim 19) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 10 & 19 based on similar reasoning and rationale.
Dependent claims 2-8, 11-15 & 20-24, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 11 & 20, the limitations of “The modeling method according to claim 1, wherein obtaining the mutually exclusive intermediate target variables includes: merging compatible initial target variables to obtain the intermediate target variables according to compatible or mutually exclusive states among initial target variables, the intermediate target variables being in a mutually exclusive state, wherein at least one of the initial target variables is used to indicate an implementation form of the target behavior” (claim 2), “The modeling device according to claim 10, wherein the obtaining module is further configured to merge compatible initial target variables to obtain the intermediate target variables according to compatible or mutually exclusive states among initial target variables, the intermediate target variables being in a mutually exclusive state, wherein at least one of the initial target variables is used to indicate an implementation form of the target behavior” (claim 11) and “The non-transitory computer-readable storage medium of claim 19, wherein the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: obtaining the mutually exclusive intermediate target variables includes: merging compatible initial target variables to obtain the intermediate target variables according to compatible or mutually exclusive states among initial target variables, the intermediate target variables being in a mutually exclusive state, wherein at least one of the initial target variables is used to indicate an implementation form of the target behavior” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing component or abstract software algorithm or mathematical model of an “obtaining model” as well as further steps performed (e.g., merging/merge steps that may be performed before other steps e.g. training) in a modeling method for a machine learning model.
In claims 3, 12 & 21, the limitations of “The modeling method according to claim 2, wherein merging the compatible initial target variables comprises: constructing an initial target variable pair for every two initial target variables in a mutually exclusive state; constructing a split set comprising the initial target variables; for each initial target variable pair, splitting a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable pair; merging split sets having a mutual inclusion relationship to obtain a target subset; and merging initial target variables in the target subset to obtain at least one of the intermediate target variables” (claim 3), “The modeling device according to claim 11, wherein the obtaining module further comprises: a combining unit configured to construct an initial target variable pair for every two initial target variables in a mutually exclusive state; a constructing unit configured to construct a split set comprising the initial target variables; a splitting unit configured to, for each initial target variable pair, split a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable pair; a merging unit configured to merge split sets having a mutual inclusion relationship to obtain a target subset; and a determining unit configured to merge initial target variables in the target subset to obtain at least one of the intermediate target variables” (claim 12) and “The non-transitory computer-readable storage medium of claim 20, the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to perform the following to merge merging the compatible initial target variables: constructing an initial target variable pair for every two initial target variables in a mutually exclusive state; constructing a split set comprising the initial target variables; for each initial target variable pair, splitting a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable pair; merging split sets having a mutual inclusion relationship to obtain a target subset; and merging initial target variables in the target subset to obtain at least one of the intermediate target variables” (claim 21), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing components or abstract software algorithms or mathematical models of a “combining unit”, a “constructing unit”, a “splitting unit”, a “merging unit” and a “determining unit”, as well as further steps performed (e.g., constructing/construct, splitting/split and merging/merge steps) in a modeling method for a machine learning model.
In claims 4, 13 & 22, the limitations of “The modeling method according to claim 2, further comprising: before merging the compatible initial target variables, determining compatible or mutually exclusive states between the initial target variables according to a formula: 
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is a number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is a number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is a number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is a total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 4), “The modeling device according to claim 11, wherein the obtaining module further comprises: an obtaining unit configured to determine compatible or mutually exclusive states among the initial target variables according to a formula:  
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is a number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is a number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is a number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is a total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 13), and “The non-transitory computer-readable storage medium of claim 20, the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before merging the compatible initial target variables, determining compatible or mutually exclusive states between the initial target variables according to a formula: 
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is a number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is a number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is a number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is a total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 22), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing components or abstract software algorithms or mathematical models of an “obtaining unit”, as well as further steps performed (e.g., determining/determine steps, possibly before other steps e.g., merging/merge steps) in a modeling method for a machine learning model. These claims are also further directed to ineligible subject matter due to primarily reciting and claiming a mathematical formula or condition/definition.
In claims 5, 14 & 23, the limitations of “The modeling method according to claim 2, wherein at least one of the machine learning sub-models is a linear model, the method further comprising: before training the plurality of machine learning sub-models, determining a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub-models, wherein the initial target variable ys is used to obtain the intermediate target variables; and screening out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are not the same and keeping the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are the same” (claim 5), “The modeling device according to claim 11, wherein at least one of the machine learning sub-models is a linear model, and the device further comprises: a covariance calculation module configured to determine a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub- models, wherein the initial target variable ys is used to obtain the intermediate target variables; and a screening module configured to screen out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are not the same and keep the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are the same” (claim 14) and “The non-transitory computer-readable storage medium of claim 20, wherein at least one of the machine learning sub-models is a linear model, and the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before training the one or more machine learning sub-models, determining a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub-models, wherein the initial target variable ys is used to obtain the intermediate target variables; and screening out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are not the same and keeping the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are the same” (claim 23), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing components or abstract software algorithms or mathematical models of a “covariance calculation module” and a “screening module”, as well as further steps performed (e.g., determining/determine steps that may be performed before other steps e.g., training/train steps, and screening/screen out steps) in a modeling method for a machine learning model.
In claims 6, 15 & 24, the limitations of “The modeling method according to claim 2, further comprising: before training one or more machine learning sub-models, copying transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined by a weight Ws of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and using the copied historical transaction data as training samples of the machine learning sub-model” (claim 6), “The modeling device according to claim 11, further comprising: a copying module configured to copy transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined by a weight Ws of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and a sample module configured to use the copied historical transaction data as training samples of the machine learning sub-model” (claim 15) and “The non-transitory computer-readable storage medium of claim 20, wherein the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before training one or more machine learning sub-models, copying transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined by a weight Ws of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and using the copied historical transaction data as training samples of the machine learning sub-model” (claim 24), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing components or abstract software algorithms or mathematical models of a “copying module” and a “sample module”, as well as further steps performed (e.g., copying/copy steps that may be performed before other steps e.g., training/train steps, and using/use steps) in a modeling method for a machine learning model.
In claim 7, the limitations of “The modeling method according to claim 6, further comprising: before copying the transaction records, obtaining a copy number of the transaction record based on a formula: 
    PNG
    media_image2.png
    82
    182
    media_image2.png
    Greyscale
 wherein CN is the copy number, S is a number of initial target variables ys, ys=1 when the transaction record is a positive sample of initial target variable ys, and ys=0 when the transaction record is not a positive sample of initial target variable ys”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., obtaining steps that may be performed before other steps e.g., copying steps) in a modeling method for a machine learning model. This claim is also further directed to ineligible subject matter due to primarily reciting and claiming a mathematical formula.
In claim 8, the limitations of “The modeling method according to claim 1, wherein obtaining the target probability value comprises: determining a probability P of the machine learning model based on a formula: , obtaining a copy number of the transaction record based on a formula: 
    PNG
    media_image3.png
    89
    200
    media_image3.png
    Greyscale
 wherein Pv is the probability value of the corresponding machine learning sub-model, and N’ is the number of the machine learning sub-models”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., a determining step) in a modeling method for a machine learning model. This claim is also further directed to ineligible subject matter due to primarily reciting and claiming a mathematical formula.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-8, 10-15 & 19-24 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-14 & 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., U.S. Pat. Pub. 2017/0147941 A1 (“Bauer”) in view of Zhang et al., WO 2017140222 A1 (“Zhang”).
As to claim 1, Bauer discloses: a “modeling method for a machine learning model,” (see, e.g., Bauer, Abstract (“computer-implemented method…for projecting a machine learning model”) “comprising:” 
“constructing one or more machine learning sub-models…”. See, e.g., Bauer, Abstract, paras. [0018] (“there is provided a computer-implemented method for projecting a machine learning model”); [0001]-[0002] (“machine learning models”); [0017] (“distribution of the machine learning model…samples of the machine learning model”); FIGS. 1A-1C; FIG. 2A-2C; FIG. 3 (showing machine learning models); [0038], [0040], [0050],[0064], [0074], [0083], [0089] (machine learning models disclosed); claims 1, 4, 6, 12 & 17 (reciting “machine learning model”).
“training the one or more machine learning sub-models to obtain a probability value for each of the one or more machine learning sub-models”. See, e.g., Bauer, para. [0049] (“For those machine learning methods that provide a probability density estimation of the training dataset, such as Multivariate Gaussian, Gaussian Mixture Models, Kernel Density Estimation, or the like.”), Abstract (“obtaining a computerized multi-dimensional unsupervised anomaly detection model; obtaining a probability density function of the anomaly detection model; determining samples of the anomaly detection model, based on the probability density function”).
“summing the probability values obtained from the training of the one or more machine learning sub-models to obtain a target probability value; and”. See, e.g., Bauer, para. [0013] (“It is explained how the density function of the reference distribution can be combined with the class probability estimates obtained in this way to form an adjusted estimate of the density function of the target class.”); Abstract (“projecting the samples over at least one dimension set to obtain projected samples”).
“constructing the target machine learning model for determining a target behavior, wherein a probability of the target machine learning model is the target probability value…”. See, e.g., Bauer, para. [0013] (“It is commonly tackled using density estimation techniques or by adapting a standard classification algorithm to the problem of carving out a decision boundary that describes the location of the target data. In this paper they investigate a simple method for one-class classification that combines the application of a density estimator, used to form a reference distribution, with the induction of a standard model for class probability estimation. In this method, the reference distribution is used to generate artificial data that is employed to form a second, artificial class. In conjunction with the target class, this artificial class is the basis for a standard two-class learning problem. It is explained how the density function of the reference distribution can be combined with the class probability estimates obtained in this way to form an adjusted estimate of the density function of the target class.”); Abstract (“processing the projected samples to obtain decision boundaries of the anomaly detection model over the at least one dimension set”).
However, Bauer does not specifically or expressly disclose “obtaining initial target variables and initial feature variables”, “obtaining mutually exclusive intermediate target variables based on the initial target variables”, “constructing one or more machine learning sub-models, each of the one or more machine learning sub-models corresponding to one intermediate target variable”, and “constructing the target machine learning model for determining a target behavior, wherein a probability of the target machine learning model is the target probability value and an input of the target machine learning model is one or more of the initial feature variables” as recited by claim 1.
Zhang cures this deficiency, specifically:
“obtaining initial target variables and initial feature variables”. Zhang, Embodiment 2 (“Step 201: Obtain a preset initial target variable and a feature variable.”).
“obtaining mutually exclusive intermediate target variables based on the initial target variables”. Zhang, Embodiment 2 (“Step 202: Obtain a mutually exclusive intermediate target variable according to the initial target variable.”); Summary of the Invention (“Obtaining mutually exclusive intermediate target variables, wherein the intermediate target variable is used to indicate a type of fraudulent transaction”).
“constructing one or more machine learning sub-models, each of the one or more machine learning sub-models corresponding to one intermediate target variable”. Zhang, Summary of the Invention (“The machine learning sub-model corresponding to each intermediate target variable is respectively trained to obtain a probability value of each machine learning sub-model; wherein the machine learning sub-model is used to determine a false indication corresponding to the intermediate target variable according to the characteristic variable describing the transaction behavior.”).
 “training the one or more machine learning sub-models to obtain a probability value for each of the one or more machine learning sub-models”. Zhang, Summary of the Invention (“The machine learning sub-model corresponding to each intermediate target variable is respectively trained to obtain a probability value of each machine learning sub-model; wherein the machine learning sub-model is used to determine a false indication corresponding to the intermediate target variable according to the characteristic variable describing the transaction behavior.”).
“summing the probability values obtained from the training of the one or more machine learning sub-models to obtain a target probability value; and”. See, e.g., Zhang, Summary of the Invention (“Probabilistic summation of probability values of each machine learning submodel to obtain a target probability value.”).
“constructing the target machine learning model for determining a target behavior, wherein a probability of the target machine learning model is the target probability value and an input of the target machine learning model is one or more of the initial feature variables”. See, e.g., Zhang, Summary of the Invention (“A target machine learning model for determining a fraudulent transaction is established based on the target probability value and the feature variable.”).
Thus, one of ordinary skill in the art would have combined the disclosures from Bauer and Zhang to reach the claimed invention recited by claim 1 because it would have been obvious to apply some teaching, suggestion or motivation (e.g., obtaining initial target variables and initial feature variables”, “obtaining mutually exclusive intermediate target variables based on the initial target variables”, “constructing one or more machine learning sub-models, each of the one or more machine learning sub-models corresponding to one intermediate target variable”, and “constructing the target machine learning model for determining a target behavior, wherein a probability of the target machine learning model is the target probability value and an input of the target machine learning model is one or more of the initial feature variables) to yield predictable results, and to combine a “computer-implemented method…for projecting a machine learning model” (Bauer, Abstract) with “a modelling method and device for a machine learning model” (Zhang, Abstract).
As to claim 10, Bauer in view of Zhang also discloses a “modeling device for constructing a target machine learning model, comprising: an obtaining module configured to: obtain initial target variables and initial feature variables; obtaining mutually exclusive intermediate target variables based on the initial target variables; a modeling module configured to construct one or more machine learning sub-models, each of the one or more machine learning sub-models corresponding to one intermediate target variable, a training module configured to train the one or more machine learning sub- models to obtain a probability value for each of the one or more machine learning sub-models; a summing module configured to obtain a target probability value by summing the probability values of the one or more machine learning sub-models obtained by the training module; and the modeling module further configured to construct the target machine learning model for determining a target behavior, wherein a probability of the target machine learning model is the target probability value and an input of the target machine learning model is one or more of the initial feature variables.” See Bauer & Zhang above for the nearly identical limitations above in claim 1. For “modeling device”, see Abstract (“display device”); for “modules”, see Bauer, paras. [0087]-[0088], [0109].
As to claim 19, Bauer in view of Zhang also discloses a “non-transitory computer-readable storage medium storing a set of instructions that is executable by one or more processors of an electronic device to cause   the electronic device to perform a modeling method for constructing a target machine learning model, the method comprising: obtaining initial target variables and initial feature variables; obtaining mutually exclusive intermediate target variables based on the initial target variables; constructing one or more machine learning sub-models, each of the one or more machine learning sub-models corresponding to one intermediate target variable; training the one or more machine learning sub-models to obtain a probability value for each of the one or more machine learning sub-models; summing the probability values obtained from the training of the one or more machine learning sub-models to obtain a target probability value; and constructing the target machine learning model for determining a target behavior, wherein a probability of the target machine learning model is the target probability value and an input of the target machine learning model is one or more of the initial feature variables”. See Bauer & Zhang above for the nearly identical limitations above in claim 1. For “non-transitory computer-readable medium” and “one or more processors”, see Bauer, para. [0087] (“a non-transitory computer usable medium” and “Processor 312”); for “electronic device”, see Bauer, Abstract (“display device”). 
As to claims 2, 11 & 20, Bauer in view of Zhang also discloses “The modeling method according to claim 1, wherein each of the plurality of machine learning sub-models corresponds to an intermediate target variable, the method further comprising: before training the plurality of the machine learning sub-models, merging compatible initial target variables to obtain the intermediate target variables according to compatible or mutually exclusive states among initial target variables, the intermediate target variables being in a mutually exclusive state, wherein at least one of the initial target variables is used to indicate an implementation form of the target behavior” (claim 2), “The modeling device according to claim 10, wherein each of the plurality of machine learning sub-models corresponds to an intermediate target variable, the device further comprising: an obtaining module configured to merge compatible initial target variables to obtain the intermediate target variables according to compatible or mutually exclusive states among initial target variables, the intermediate target variables being in a mutually exclusive state, wherein at least one of the initial target variables is used to indicate an implementation form of the target behavior” (claim 11) and “The non-transitory computer-readable storage medium of claim 19, wherein each of the plurality of machine learning sub-models corresponds to an intermediate target variable, and the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before training the plurality of the machine learning sub-models, merging compatible initial target variables to obtain the intermediate target variables according to compatible or mutually exclusive states among initial target variables, the intermediate target variables being in a mutually exclusive state, wherein at least one of the initial target variables is used to indicate an implementation form of the target behavior” (claim 20). See, e.g., Bauer, para. [0013] (“It is commonly tackled using density estimation techniques or by adapting a standard classification algorithm to the problem of carving out a decision boundary that describes the location of the target data. In this paper they investigate a simple method for one-class classification that combines [e.g., merge] the application of a density estimator, used to form a reference distribution, with the induction of a standard model for class probability estimation. In this method, the reference distribution is used to generate artificial data that is employed to form a second, artificial class. In conjunction with the target class, this artificial class is the basis for a standard two-class learning problem. It is explained how the density function of the reference distribution can be combined with the class probability estimates obtained in this way to form an adjusted estimate of the density function of the target class. Using UCI datasets, and data from a typist recognition problem, it is shown that the combined model, consisting of both a density estimator and a class probability estimator, can improve on using either component technique alone when used for one-class classification.”); Zhang, Claims (“Compatible initial target variables are merged according to compatible or mutually exclusive states between initial target variables to obtain intermediate target variables that are mutually exclusive states; wherein the initial target variables are used to indicate target behaviors The form of implementation. The modeling method according to claim 2, wherein the merging of the compatible initial target variables according to the compatible or mutually exclusive states between the initial target variables is mutually exclusive.”).
As to claims 3, 12 & 21, Bauer in view of Zhang also discloses “The modeling method according to claim 2, wherein merging the compatible initial target variables comprises: constructing an initial target variable pair for every two initial target variables in a mutually exclusive state; constructing a split set comprising the initial target variables; for each initial target variable pair, splitting a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable pair; merging split sets having a mutual inclusion relationship to obtain a target subset; and merging initial target variables in the target subset to obtain at least one of the intermediate target variables” (claim 2), “The modeling device according to claim 11, wherein the obtaining module further comprises: a combining unit configured to construct an initial target variable pair for every two initial target variables in a mutually exclusive state; a constructing unit configured to construct a split set comprising the initial target variables; a splitting unit configured to, for each initial target variable pair, split a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable pair; a merging unit configured to merge split sets having a mutual inclusion relationship to obtain a target subset; and a determining unit configured to merge initial target variables in the target subset to obtain at least one of the intermediate target variables” (claim 12) and “The non-transitory computer-readable storage medium of claim 20, the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to perform the following to merge merging the compatible initial target variables: constructing an initial target variable pair for every two initial target variables in a mutually exclusive state; constructing a split set comprising the initial target variables; for each initial target variable pair, splitting a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable pair; merging split sets having a mutual inclusion relationship to obtain a target subset; and merging initial target variables in the target subset to obtain at least one of the intermediate target variables” (claim 21). See, e.g., Bauer, paras. [0009] (“The key idea behind this tool is to provide the user with per-iteration performance information for the algorithm. This is done through two main views. The first view contains a scatterplot matrix of the data projected into multiple dimension pairs.”); [0027] (“FIG. 2C illustrates the 3D data set of FIG. 1A, a specific data point and the decision boundaries, as projected onto dimension pairs, for the K-NN machine learning model, in accordance with some exemplary embodiments of the disclosed subject matter.”);  [0013] (“It is commonly tackled using density estimation techniques or by adapting a standard classification algorithm to the problem of carving out a decision boundary that describes the location of the target data. In this paper they investigate a simple method for one-class classification that combines [e.g., merge] the application of a density estimator, used to form a reference distribution, with the induction of a standard model for class probability estimation. In this method, the reference distribution is used to generate artificial data that is employed to form a second, artificial class [the two classes form the initial target variable pair]. In conjunction [e.g., merging] with the target class, this artificial class is the basis for a standard two-class learning problem [for each initial target variable pair, splitting a split set into two-next-level split sets according to the initial target variable pair and merging split sets having a mutual inclusion relationship to obtain a target subset]. It is explained how the density function of the reference distribution can be combined with the class probability estimates obtained in this way to form an adjusted estimate of the density function of the target class. Using UCI datasets, and data from a typist recognition problem, it is shown that the combined model, consisting of both a density estimator and a class probability estimator, can improve on using either component technique alone when used for one-class classification.”); Zhang, Embodiment 2 (“Specifically, the compatibility or mutual exclusion state between the initial target variables is determined, and the compatible initial target variables are combined according to the compatible or mutually exclusive states to obtain intermediate target variables that are mutually exclusive states.”).
As to claims 4, 13 & 22, Bauer in view of Zhang also discloses “The modeling method according to claim 2, further comprising: before merging the compatible initial target variables, determining compatible or mutually exclusive states between the initial target variables according to a formula: 
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is the number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is the total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 4), “The modeling device according to claim 11, wherein the obtaining module further comprises: an obtaining unit configured to determine compatible or mutually exclusive states among the initial target variables according to a formula:  
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is the number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is the total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 13), and “The non-transitory computer-readable storage medium of claim 20, the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before merging the compatible initial target variables, determining compatible or mutually exclusive states between the initial target variables according to a formula: 
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is the number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is the total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 22). See, e.g., Bauer, paras. [0016] (“The method can further comprise receiving a data point; comparing the data point against the decision boundaries; and providing an indication of a dimension set in which the data point meets an outlier criterion. The method can further comprise providing on the visual display an indication of the data point with the decision boundaries over the dimension set. The method can further comprise determining sampling meta data associated with the machine learning model.”); [0018] (same); Zhang, page 6, lines 20-22; page 9, lines 15-20; page 12, below line 25; page 14, line 25.
As to claims 5, 14 & 23, Bauer in view of Zhang also discloses “The modeling method according to claim 2, wherein at least one of the machine learning sub-models is a linear model, the method further comprising: before training the plurality of machine learning sub-models, determining a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub-models, wherein the initial target variable ys is used to obtain the intermediate target variables; and screening out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are not the same and keeping the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are the same” (claim 5), “The modeling device according to claim 11, wherein at least one of the machine learning sub-models is a linear model, and the device further comprises: a covariance calculation module configured to determine a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub- models, wherein the initial target variable ys is used to obtain the intermediate target variables; and a screening module configured to screen out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are not the same and keep the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are the same” (claim 14) and “The non-transitory computer-readable storage medium of claim 20, wherein at least one of the machine learning sub-models is a linear model, and the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before training the plurality of machine learning sub-models, determining a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub-models, wherein the initial target variable ys is used to obtain the intermediate target variables; and screening out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are not the same and keeping the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are the same” (claim 23). See, e.g., Bauer, para. [0009] (“Both of these views are updated in real-time as the algorithm as running As a test of the system, the provided implementation visualizes running a linear SVM algorithm on a breast cancer survival dataset with about 200 points and 3 dimensions.”).
As to claim 8, Bauer in view of Zhang also discloses “The modeling method according to claim 1, wherein obtaining the target probability value comprises: determining a probability P of the machine learning model based on a formula: , obtaining a copy number of the transaction record based on a formula: 
    PNG
    media_image3.png
    89
    200
    media_image3.png
    Greyscale
 wherein Pv is the probability value of the corresponding machine learning sub-model, and N’ is the number of the machine learning sub-models”. See, e.g., Bauer, para. [0068] (“Once the samples are available, then on step 226 the samples may be processed for example summed, to obtain the estimated integral, and thus the marginalization of the anomaly detection model over each dimension set over which the samples are projected.”); Zhang, page 8, line 6; page 13, line 27.
Claims 6-7, 15 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., U.S. Pat. Pub. 2017/0147941 A1 (“Bauer”) in view of Zhang et al., WO 2017140222 A1 (“Zhang”) and further in view of Cesano et al., U.S. Pat. Pub. 2016/0223554 A1 (“Cesano”).
As to claims 6, 15 & 24, Bauer in view of Zhang does not specifically or expressly disclose the limitations of “The modeling method according to claim 2, further comprising: before training the plurality of machine learning sub-models, copying transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined by a weight Ws of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and using the copied historical transaction data as training samples of the machine learning sub-model” (claim 6), “The modeling device according to claim 11, further comprising: a copying module configured to copy transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined by a weight Ws of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and a sample module configured to use the copied historical transaction data as training samples of the machine learning sub-model” (claim 15) and “The non-transitory computer-readable storage medium of claim 20, wherein the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before training the plurality of machine learning sub-models, copying transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined by a weight Ws of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and using the copied historical transaction data as training samples of the machine learning sub-model” (claim 24).
Cesano cures this deficiency. See, e.g., Cesano, paras. [0072] (disclosing monitoring under different variables); [0172] (disclosing weights); [0301], [0547] (disclosing historical techniques and classification based on history); [0274] (disclosing copy number).
Thus, one of ordinary skill in the art would have combined the disclosures from Bauer, Zhang and Cesano to reach the claimed invention recited by claims 6, 15 & 24 because it would have been obvious to apply some teaching, suggestion or motivation (e.g., using weights, variables, historical organization techniques and copy numbers) to yield predictable results, and to combine the above-disclosed methods and systems with a method where “the data is fed to a model, such as machine learning, data mining, classification, or regression to provide a model for an outcome” (Cesano, para. [0369]).
As to claim 7, Bauer in view of Zhang and further in view of Cesano also discloses “The modeling method according to claim 6, further comprising: before copying the transaction records, obtaining a copy number of the transaction record based on a formula: 
    PNG
    media_image2.png
    82
    182
    media_image2.png
    Greyscale
 wherein CN is the copy number, S is the number of initial target variables ys, ys=1 when the transaction record is a positive sample of initial target variable ys, and ys=0 when the transaction record is not a positive sample of initial target variable ys”. See, e.g., Cesano, paras. [0398], [0402] (disclosing sums); Bauer, para. [0068] (“Once the samples are available, then on step 226 the samples may be processed for example summed, to obtain the estimated integral, and thus the marginalization of the anomaly detection model over each dimension set over which the samples are projected.”); Zhang, page 7, after line 25; page 10, line 18; page 13, line 23; page 15, lines 18 & 23.
Response to Arguments
As to the 35 U.S.C. 112(f) Claim Interpretation Statement on pages 20-21 of the Amendment, Applicants should be reminded that this is not a rejection, but a claim interpretation statement. Moreover, sufficient structure has to be recited in the claims, not referred to in the Specification, for this interpretation statement to no longer apply.
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 21-30 of the Amendment, under the heading of “V. Rejection under 35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “modeling method”) is directed to a process in the instant case. The limitations of “obtaining initial target variables and initial feature variables; obtaining mutually exclusive intermediate target variables based on the initial target variables; constructing one or more machine learning sub-models, each of the one or more machine learning sub-models corresponding to one intermediate target variable; training the one or more machine learning sub-models to obtain a probability value for each of the one or more machine learning sub-models; summing the probability values obtained from the training of one or more machine learning sub-models to obtain a target probability value; and constructing the target machine learning model for determining a target behavior, wherein a probability of the target machine learning model is the target probability value and an input of the target machine learning model is one or more of the initial feature variables”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being obtaining various variables, constructing machine learning sub-models where one or more of them correspond to one of those various variables, training the machine learning sub-models to obtain probability values, summing the probability values obtained from the training of the machine learning sub-models and constructing a target machine learning model. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 10 & 19 based on similar reasoning/rationale, contrary to Applicants’ arguments on pages 22-25 of the Amendment. The citations of Ex Parte Hannum on page 24 of the Amendment also has no bearing on the decision making in this Office Action primarily because it concerns a different patent and set of facts, and PTAB decisions are not binding. Moreover, Example 39 is inapplicable because the method steps here can indeed be performed in the human mind (in contrast to image files being manipulated) and also as part of human-based calculations because they merely involve the application of variables to various mathematical models that are trained by machine-learning. The specific abstract idea recited by the claims is also identified above.
Moreover, the Examiner also respectfully disagrees with Applicants’ arguments on pages 25-26 of the Amendment that even assuming arguendo that the claims are directed to an abstract idea, they still impose a meaningful limit on that abstract idea by integrating it into a practical application to satisfy the requirements of Step 2A, Prong 2. This argument is incorrect because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the target machine learning model (claims 1, 10 & 19), the one or more machine learning sub-models (claims 1, 10 & 19), the modeling device (claim 10), the obtaining module (claim 10), the modeling module (claim 10), the training module (claim 10), the summing module (claim 10), the modeling module (claim 10), the non-transitory computer-readable storage medium (claim 19), and the one or more processors (claim 19) of the electronic device (claim 19) (as well as the combining unit, constructing unit, splitting unit, merging unit and determining unit in claim 12, the obtaining unit in claim 13, the covariance calculation module and the screening module in claim 14, the copying module and the sample module in claim 15) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: obtaining initial target variables and initial feature variables (the human act of obtaining variables or data); obtaining mutually exclusive intermediate target variables based on the initial target variables (same); constructing one or more machine learning sub-models, each of the one or more machine learning sub-models corresponding to one intermediate target variable (the human act of constructing mathematical models that are still abstract and mathematical even though they are based on machine learning, which may just be software algorithms); training the one or more machine learning sub-models to obtain a probability value for each of the one or more machine learning sub-models (the human act of training the above abstract mathematical models); summing the probability values obtained from the training of one or more machine learning sub-models to obtain a target probability value (the human calculation of summation); and constructing the target machine learning model for determining a target behavior, wherein a probability of the target machine learning model is the target probability value and an input of the target machine learning model is one or more of the initial feature variables (the human act of constructing or defining another abstract mathematical model based on variables and other abstract data or information). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (e.g., a processor or computer). Hence, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed and detailed above.  
The present claims are also distinguishable from the Federal Circuit case of BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1342, 1349-50 (Fed. Cir. 2016) cited at least due to the fact that those cases involve completely different facts, patents and technologies. More specifically, the BASCOM case cited by Applicants is distinguishable because of the following differing facts and sections of legal analysis:
BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016) (“We agree with the district court that the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is inventive by itself. BASCOM does not assert that it invented local computers, ISP servers, networks, network accounts, or filtering. Nor does the specification describe those elements as inventive. However, we disagree with the district court’s analysis of the ordered combination of limitations…The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. As is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. The inventive concept described and claimed in the '606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. BASCOM explains that the inventive concept rests on taking advantage of the ability of at least some ISPs to identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account…According to BASCOM, the inventive concept harnesses this technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering system on an ISP server…this specific method of filtering Internet content cannot be said, as a matter of law, to have been conventional or generic.”).  
Thus, unlike BASCOM, the present claims do not present an ordered combination of additional elements that is beyond something that is well-understood, routine and conventional. In other words, the arrangement/combination of computing components in the present claims is completely arbitrary in that their positioning can be swapped or changed without effecting anything with regards to claim scope, interpretation or infringement. Thus, the citation of the above Federal Circuit precedent is inapposite here because the present claims are markedly different than the claims in those cases. The present claims are more like the claims in Intellectual Ventures I v. Symantec, 838 F.3d 1307 (Fed. Cir. 2016) because “each step does no more than require a generic computer to perform generic computer functions” (Id. at 1318-19, citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S.Ct. 2347, 2359 (2014) and they are "not directed to a specific improvement to computer functionality. Rather, [they are] directed to the use of conventional or generic technology in a nascent but well-known environment” (Id. at 1322, citing In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016)). 
Furthermore, contrary to Applicants’ arguments made on pages 26-30 and 22-30 overall of the Amendment that the claims recite “significantly more” than an abstract idea, the present claims are instead directed to implementing the abstract idea of methods of organizing human activity (specifically, constructing specific mathematical models involving machine learning) using generic computing components and also do not cover improvements to a specific technical field. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components of processors, computers, and databases) or combination of the additional elements (which are not arranged in any unique way in that the placement of the generic computing components is completely arbitrary, unlike BASCOM or the cases cited by Applicants such as Finjan) amount to nothing more than well-understood, routine and conventional limitations in the field of constructing mathematical models involving machine learning, as disclosed by the above-cited prior art. Moreover, the present claims are directed to a business solution (being able to construct models based on machine learning) to a business problem (the problems of constructing models based on machine learning) not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). In addition, claim 2 of Example 35 is distinguishable because it was the combination of the steps that ultimately led to eligibility, as in BASCOM. In stark contrast, the claims here are inapposite to that of BASCOM, and more similar to claim 1 of Example 35 in that they merely recite steps of obtaining data and creating data structures from that data (e.g., the various models involving machine learning). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1-8, 10-15 & 19-24 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 102 & 103 Rejections, and in response to Applicants’ arguments on pages 30-32 of the Amendment, under the headers of “VI. Rejection under 35 U.S.C. § 102” and “VII. Rejection under 35 U.S.C. § 103” that the prior art rejections under 35 U.S.C. 102 & 103 should be reconsidered and withdrawn due to the amendments made to the claims, Examiner has considered Applicants’ arguments and performed further search and consideration, but Applicants’ arguments have been rendered moot with respect to the new prior art reference cited of Zhang et al., WO 2017140222 A1 (“Zhang”), which when combined with the other above-cited prior art references, discloses all the limitations of all the pending claims. Hence, the rejection of claims 1-8, 10-15 & 19-24 under just 35 U.S.C. 103, has been herewith retained.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Packes et al., U.S. Pat. Pub. 2015/0242747 A1 – for discussing “neural networks…trained using the training data set” (Abstract) and “machine learning” (paras. [0004] & [0020]).
Zadeh et al., U.S. Pat. Pub. 2014/0201126 A1 – for discussing “new algorithms…for…machine learning” (Abstract).
 Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
September 23, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/27/2022